NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS AGUSTIN CACERES, AKA                     No.    16-73679
Juan Perez Hernandez,
                                                Agency No. A200-880-299
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Carlos Agustin Caceres, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Caceres does not challenge the agency’s dispositive determinations that he

failed to establish past persecution on account of a protected ground, including his

political opinion, or that his social group based on his status as a returnee was not

cognizable. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

To the extent Caceres raises a social group based on his relationship to his brother,

we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency). Thus, Caceres’ withholding of removal claim fails.

      In light of this disposition, we do not reach Caceres’ contentions regarding

credibility. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      Caceres’ contentions that the agency violated his due process rights by

failing to consider his asylum application fail. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on a due process claim). We do not

                                          2                                       16-73679
address Caceres’ contentions regarding his eligibility for asylum. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the

grounds relied on by the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  16-73679